DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 20-24 require the limitations defined in Tables 4 and 5 from the specification. The specification goes on to state that Table 5 sets forth smaller value ranges… which encompass at least some of the distributions of Fig. 9. Which distributions are being included? Why were some distributions selected and not other distributions?  As far as one of ordinary skill in the art is concerned, the distributions could have been randomly selected and then applied to the values in the tables. Thus the claims [which include the tables] do not really .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 20-24 require the limitations defined in Tables 4 and 5 in the specification. Both tables 4 and 5 define a leading edge normalized height range percentage however the range is so large it is impossible to determine the metes and bounds of the claims. For instance would it be appropriate to select the following from Table 5?
Normalized half-span value
Leading edge normalized height range


0.00
1.00
0.05
-16.00
0.10
-1.00
0.15
-22.00
0.20
-5.00
0.25
-26.00
0.30
-6.00
0.35
-24.00
0.40
-3.00
0.45
-20.00


The subject matter of the claims is not distinctly claimed because the ranges are so large that they become indistinct.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (AERODYNAMIC PERFORMANCE OF A BLENDEDWING-BODY CONFIGURATION AIRCRAFT); Submitted in 09/14/2018 IDS; also see attached annotated document.
Regarding Claims 1 and 13, Ikeda discloses
13. A blended wing body aircraft (“Blended-Wing-Body”; see Abstract) comprising:
an airfoil shaped center body (“airfoil selection for the central section”; Page 4 Column 1; See underlined attachment of IKeda) including an interior cabin (“pressurized cabin section”; Page 3 Column 2; underlined) having a usable volume of at least 1500 ft3 and at most 4500 ft3, the interior cabin having a maximum length (from nose to tail in Fig. 10) defined along a longitudinal axis of the center body and a maximum width (See distance between most distal spars in Fig. 10) defined perpendicularly to the maximum length, a cabin aspect ratio of the maximum length to the maximum width being at least 2 and at most 4 (Using the length in Fig. 14 and the width on Page 5 Column 2; 44m/24m = 1.8);
a pair of wings (“wing structure”; Page 5 Column 1) extending from opposed sides of the center body;

Ikeda does not specifically discloses an interior cabin volume but does disclose different numbers of passengers (450-555 passengers) which roughly translates to a needed cabin volume.
Ikeda discloses the claimed invention except for a usable volume of at least 1500 ft3 and at most 4500ft3. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the aircraft of Ikeda with the claimed volume, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Ikeda discloses different passenger accommodation numbers 450-555) and so Ikeda also contemplates different cabin volumes. Thus the general conditions of the claim are met and one could select a size based on other factors like airport sizes. In re Aller, 105 USPQ 233
The remaining claims 2-12 and 14-19 build on the limitations of Claims 1 and 13 by further limiting the cabin volume, cabin aspect ratio, wetted aspect ratio, and maximum thickness ratio. Ikeda also further contemplates the thickness ratio (“location of maximum thickness”; Page 4 Column 1). Just as stated above since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Thus one of ordinary skill in the art could select the appropriate ratios and volumes based on the teaching of Ikeda and the practical need of an airport.

Response to Arguments
Applicant's arguments filed 07/30/2021 have been fully considered but they are not persuasive. 
On Page 2 applicant argues that one of ordinary skill could look at the figures (in particular the graphs of Figures 5 through 9) and also look at the tables listed in the specification and have a clear understanding of the subject matter in Claim 20-24. This is not reasonable for one of ordinary skill in the art. The figures show many different curves. Which curves are being picked from Figures 5-9 a representing the numbers in the tables? After asking that question the examiner turned to the specification to find the recitation of “which encompass but are not limited to the distributions of Fig. 9”. How are the numbers in the tables being defined? At random? One of ordinary skill cannot pick an appropriate set of values since the graphs don’t even limit what values to pick.
Also on Page 2 applicant argues that listing the tables in the claims is a clear way of presenting the subject matter. Normally this is true, but since the values in the tables include such a large range one of ordinary skill cannot determine what values would be appropriate for the invention. In addition the specification doesn’t limit the tables to the figures and so the values could be selected at random as indicated in the rejection above.
On Page 3 and 4, applicant describes that the aircraft of the prior art cannot simply be scaled down because the aircraft would not be able to accommodate passengers. This argument is not seen to be commensurate with the scope of the claims. The claims don’t require a scaled down aircraft. The claims require a “usable volume” which could be some smaller volume encompassed by the cabin. 
The examiner encourages applicant to concentrate on the differences in the current application’s aircraft that were required in order to meet this scaled down concept. Usually this would be a particular shape, however because of the 112 rejections this is a dubious position for the applicant. What other parts of the aircraft were specially designed to scale down the aircraft? Perhaps those can be clearly claimed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M O'HARA whose telephone number is (571)270-5224.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua D Huson can be reached on (571)270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/BRIAN M O'HARA/Primary Examiner, Art Unit 3642